Opinion by
Mr. Justice Day.
This action in the trial court was upon a habeas corpus petition in which the respondents, defendants in error, were John M. Schooley, as Manager of Safety and Ex-Officio Sheriff of the City and County of Denver, and James Slavin, as Chief of Police of the City and County of Denver.
Upon plaintiff in error’s failure to move for substitution of the successors in office for the named de*34fendants in error, as provided in'Rule 25 (d), Colo. R.C.P., and pursuant to our holding in Bach v. Schooley, 155 Colo. 30, 392 P.2d 649, writ of error is dismissed.
Mr. Chief Justice McWilliams and Mr. Justice Pringle concur.